DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation at most 0.95, and the claim also recites such as from 0.5 to 0.95 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18-21, 23-24, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brostmeyer (US 5,645,410) in view of Loving (US 7,896,645 B2).
With respect to claim 18 Brostmeyer discloses a method comprising producing primary combustion gas [combustion products produced in section A in Fig. 2] by burning a tertiary fuel [via reference character 120],
feeding the primary fuel and the primary combustion gas to a primary process zone of a furnace [reference character B], feeding tertiary combustion gas [reference character c] to a secondary process zone [reference character C] of the furnace, letting at least one of the primary fuel, the primary combustion gas, or their reaction products move from the primary process zone via the secondary process zone to a tertiary process zone [reference character D] of the furnace,
feeding quaternary combustion gas [reference character d] comprising oxygen [air] to the tertiary process zone of the furnace,
producing such primary combustion gas that has a temperature of at least 450 °C [see column 4 lines 32-36], and delivering the primary combustion gas to the primary process zone by means of a compressor or a fan [see column 2 lines 53-58].
Brostmeyer discloses that the primary fuel comprises at least a first compound containing nitrogen and a second compound comprising sulfur, the method comprising nor that the primary combustion gas has an oxygen content from 7 vol % to 19 vol %.
Loving discloses a multistage combustion system that is capable of being operated on “…gasoline, aviation fuel, oil, kerosene, alcohol, vegetable oil, etc” [column 6 lines 52-54]. Note that it is well known that petroleum-based fuels, such as gasoline, oil, and kerosene contain both nitrogen and sulfur and that vegetable oils contain nitrogen and sulfur.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Brostmeyer by operating the burner on a petroleum based liquid fuel, as taught by Loving, because it is well known that the specific energy of a liquid fuel is much higher than that of a gaseous fuel such as natural gas.
With regards to the limitation requiring that the primary combustion gas has an oxygen content from 7 vol% to 19 vol % Brostmeyer discloses that the primary burner 110 is operated at a lean condition close to the lower flammability limit [column 1 lines 53-55 and column 3 lines 46-52] and that the “…fuel quantity is set here in such a way that…[a] NOx content of 9 ppm prevail in the combustion space” [column 4 lines 34-36]. Therefore, the amount of residual oxygen in the primary combustion gas is interpreted to be a result effective variable that is optimized in order to achieve a desire result. In this case the equivalence ratio (and hence the residual oxygen percentage) is optimized in order to achieve a NOx content of 9 ppm in the primary burner effluent.
It would have been obvious to one having ordinary skill in the, art at the time of the filing date of the invention to optimize the oxygen content of the primary combustion has so that it is between 7 vol % and 19 col %; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 19 Brostmeyer discloses that an oxygen content of the quaternary combustion gas is higher than an oxygen content of the primary combustion gas. Note that the primary combustion gas contains oxygen depleted air whereas the quaternary combustion gas is air.
	With respect to claim 20 Brostmeyer discloses further comprising feeding secondary combustion gas [reference character b] to the primary process zone of the furnace.
	With respect to claim 21 Brostmeyer discloses that an oxygen content of the secondary combustion gas is higher than an oxygen content of the primary combustion gas. Note that the primary combustion gas contains oxygen depleted air whereas the secondary combustion gas is air.
	With respect to claim 23 Brostmeyer discloses feeding secondary fuel [reference character 121] to the secondary process zone of the furnace.
	With respect to claim 24 Brostmeyer discloses that the secondary fuel comprises at least a compound containing nitrogen.
Loving discloses a multistage combustion system that is capable of being operated on “…gasoline, aviation fuel, oil, kerosene, alcohol, vegetable oil, etc” [column 6 lines 52-54]. Note that it is well known that petroleum-based fuels, such as gasoline, oil, and kerosene contain both nitrogen and sulfur.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Brostmeyer by operating the burner on a petroleum based liquid fuel, as taught by Loving, because it is well known that the specific energy of a liquid fuel is much higher than that of a gaseous fuel such as natural gas.
	With respect to claims 26-27 Brostmeyer does not disclose that an amount of the primary combustion gas and an amount of the primary fuel in such a way that an air-fuel equivalence ratio at the primary process zone is at most 0.95, such as from 0.5 to 0.95 (claim 26) or controlling an amount of the primary combustion gas and an amount of the primary fuel in such a way that an air-fuel equivalence ratio at the primary process zone is less than 0.8 (claim 27).
However, Brostmeyer discloses that the primary burner 110 is operated at a lean condition close to the lower flammability limit [column 1 lines 53-55 and column 3 lines 46-52] and that the “…fuel quantity is set here in such a way that…[a] NOx content of 9 ppm prevail in the combustion space” [column 4 lines 34-36]. Therefore, the equivalence ratio is interpreted to be a result effective variable that is optimized in order to achieve a desire result. In this case the equivalence ratio is optimized in order to achieve a NOx content of 9 ppm in the primary burner effluent.
It would have been obvious to one having ordinary skill in the, art at the time of the filing date of the invention to optimize the equivalence ratio so that it is at most 0.95, such as from 0.5 to 0.95 (claim 26) or less than 0.8 (claim 27) since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 29 the combination of Brostmeyer and Loving discloses that the primary fuels is collected from a pulp process (note that Loving discloses vegetable oil which is formed form the pressing of vegetable pulp.
	With respect to claim 30 Brostmeyer does not disclose that the mechanical energy to the compressor or the fan is provided by a turbine. However, the examiner takes official notice that it is old and well known in the art to provide the mechanical energy to a compressor via a turbine. Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Brostmeyer to provide the power to the compressor or fan via turbine in view of Official Notice since it is standard practice in the art to do so.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brostmeyer (US 5,645,410) in view of Loving (US 7,896,645 B2) and further in view of Martin et. al (US 7,249,946 B2).
With respect to claim 22 the combination of Brostmeyer and Loving do not disclose that at least a part of the furnace is surrounded by at least a wall that is arranged in a container at least partially filled with liquid heat transfer medium such as oil or water.
Martin discloses a combustion chamber that surrounded by a boiler tank [reference character 4] that is filled with water and surrounds the combustion chamber wall [see Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Brostmeyer and Loving by surrounding the combustion chamber with a water jacket in the form of a boiler tank, as taught by Martin, in order to utilize the waste heat rejected from the combustion chamber by heating water.

Claim(s) 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brostmeyer (US 5,645,410) in view of Korenberg (US 5,285,628).
With respect to claims 31-32 Brostmeyer discloses an apparatus for burning primary fuel, the apparatus comprising:
a furnace limited by at least a wall [the outer walls of B-E combined], the furnace having a primary process zone [reference character B], a tertiary process zone [reference character D], and a secondary process zone [reference character C] arranged in between the primary process zone and the tertiary process zone,
a combustion gas heater [reference character A] comprising a secondary furnace configured to burn tertiary fuel [reference character 120] to produce primary combustion gas,
a primary pipeline [the outer wall of A] for conveying primary combustion gas from the combustion gas heater to the primary process zone, and a first pipeline [reference character 121] for conveying primary fuel to the primary process zone
wherein: the combustion gas heater is configured to form primary combustion gas having a temperature of at least 450 °C [see column 4 lines 32-36] and the combustion gas heater comprises a compressor or a fan configured to drive primary combustion gas to the furnace [see column 2 lines 53-58].
Brostmeyer does not disclose a tertiary pipeline for conveying tertiary combustion gas to the secondary process zone, and a quaternary pipeline for conveying quaternary combustion gas to the tertiary process zone, a secondary pipeline for conveying secondary combustion gas to the primary process zone.
Korenberg discloses a multistage burner that includes various pipelines [reference characters 32, 54, and 80 in Fig. 2] that deliver air to the various stages of the combustor. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Brostmeyer by providing pipelines to carry the combustion air to the various stages of the burner as taught by Korenberg in order to allow for the distribution of air around the circumference of the combustion chamber via a since plenum [see reference character 56 of Korenberg].
With respect to claim 33 Brostmeyer discloses a second pipeline [reference character 130] for conveying secondary fuel to the secondary proves zone.
With respect to claim 35 Brostmeyer does not disclose that the mechanical energy to the compressor or the fan is provided by a turbine. However, the examiner takes official notice that it is old and well known in the art to provide the mechanical energy to a compressor via a turbine. Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Brostmeyer to provide the power to the compressor or fan via turbine in view of Official Notice since it is standard practice in the art to do so.	
With respect to claim 36 Brostmeyer discloses a guide element [reference characters 111-112 in Fig. 3B] configured to guide a gas flow into the primary process zone such that the direction of the gas flow within the primary process zone has component in a circumferential direction of the furnace.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brostmeyer (US 5,645,410) in view of Korenberg (US 5,285,628) and further in view of Martin et. al (US 7,249,946 B2).
With respect to claim 22 the combination of Brostmeyer and Korenberg do not disclose a vessel for string liquid heat transfer medium, wherein at least a part of the wall of the furnace is arranged inside the wall.
Martin discloses a combustion chamber that surrounded by a boiler tank [reference character 4] that is filled with water and surrounds the combustion chamber wall [see Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Brostmeyer and Korenberg by surrounding the combustion chamber with a water jacket in the form of a boiler tank, as taught by Martin, in order to utilize the waste heat rejected from the combustion chamber by heating water.

Allowable Subject Matter

Claims 25, 28, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762